Citation Nr: 1425305	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an effective date prior to October 3, 2005, for the grant of service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 (notice filed the following month) rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran submitted additional evidence with a waiver of RO review. 


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for hypertension was received on October 3, 2005.


CONCLUSION OF LAW

An effective date prior to October 3, 2005, is not warranted for the award of service connection for hypertension.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record (constructively of record), and when it was received, and generally further development of the record is not necessary.  On November 2005 VA psychiatric evaluation the Veteran indicated he receives Social Security Administration (SSA) disability benefits.  SSA records are not associated with the record; however, the Board finds that such records are not relevant, and need not be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Specifically, while medical records considered in connection with an SSA disability benefits determination may contain information bearing on the diagnosis, severity, and etiology of a disability they would not be expected to contain information regarding when a claim for a specific VA benefit was filed (nor is it so alleged).  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.   

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year following separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The record shows that Veteran's initial claim for VA benefits (received in November 1969) sought service connection for residuals of a shoulder shrapnel wound, nervousness, and tinnitus; there was no mention of hypertension.  During the intervening years he has sought various other VA benefits.  His earliest communication seeking service connection for hypertension was received on October 3, 2005.  

A January 2006 rating decision granted the Veteran service connection for hypertension, effective October 3, 2005.  He did not file a notice of disagreement (NOD) with this decision within a year; his claim seeking an effective date prior to October 3, 2005, for the award was received April 30, 2007.  Governing law does not permit "freestanding" earlier effective date claims.  However, a close review of the record found that the Veteran was not properly notified of his right to appeal the February 2006 determination.  The February 2006 letter notifying the Veteran of the rating decision addressed the issue of his competency; the only attachments listed were: VA Form 21-0789 (which describes the right to representation and a hearing) and a copy of the rating decision; his appellate rights were not explained.  Therefore, the January 2006 rating decision had not become final by April 30, 2007, and the NOD received on that date is considered timely.   
Private treatment records showing treatment for hypertension were received in June 2006.  

In a statement received in September 2007, the Veteran asserted he had hypertension in service and shortly after discharge, and that it has persisted since.  In a separate letter received at the same time, he alleged that he filed a claim for service connection for hypertension in 1970.  He attached a letter from a treating physician and private treatment records showing he had been diagnosed with and treated for hypertension.  

Additional private treatment records were received in July 2008.  

In his October 2009 NOD, the Veteran stated he believed the denial of an earlier effective date was made based on a "medical record that was not taken into account."  

In a June 2011 statement (with medical records attached), the Veteran listed prior blood pressure readings, indicating that they show he has had hypertension from service to the present.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for hypertension (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim-unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

The first communication from the Veteran to VA (seeking service connection for hypertension) was received October 3, 2005.  He asserts (in a September 2007 letter) that he filed an earlier claim seeking service connection for hypertension in 1970 (date unspecified).  The Board finds that assertion not credible.  The record does not include such claim.  It is alleged that the claim was lost.  That a claim filed with VA may have been lost is not beyond the realm of possibility; however, the overall record suggests that is not what happened in the instant case.  Over the years the Veteran has diligently pursued claims for various VA benefits, in one instance initiating an appeal.  Logically, if he had filed a claim in 1970 which was not adjudicated, he would have followed up (including in his 1976 claim seeking service connection for other, unrelated, disability).  In the circumstances of this case, that there is no mention of a claim of service connection for hypertension in the record prior to October 2005 (some 35 years after the claim was purportedly filed) weighs heavily against a finding that a claim of service connection for hypertension was indeed filed in 1970 and remained unadjudicated thereafter until 2006.  The contentions by the Veteran and his spouse to the contrary are clearly compensation-driven and self-serving, and given their silence regarding this matter in the intervening years (while the Veteran was pursuing various other claims) are deemed not credible.  

The Board has noted the Veteran's various submissions of medical evidence supporting that he had hypertension prior to October 2005, and may have had hypertension for many (if not most) of the intervening years since service.  However, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran is not shown to have filed a formal or informal application for service connection for hypertension prior to October 3, 2005, VA is precluded from granting an effective date for the award of service connection for hypertension prior to that date.   


ORDER

An effective date prior to October 3, 2005 for the award of service connection for hypertension is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


